 

ASSIGNMENT

 

This ASSIGNMENT, dated as of December 18, 2012 (“Assignment”), by BRAZIL MINING,
INC., a Delaware corporation (“Assignor”), with an office at 324 South Beverly
Drive, Suite 118, Beverly Hills, California 90212 in favor of FLUX TECHNOLOGIES,
CORP., a Nevada corporation (“Assignee”), with an office at 324 South Beverly
Drive, Suite 118, Beverly Hills, California 90212.

 

WITNESSETH

 

WHEREAS, Assignor is the owner of the mineral rights described in Exhibit A
attached hereto (the “Mineral Rights”); and

 

WHEREAS, Assignor has agreed to sell to Assignee and Assignee has agreed to
purchase from Assignor the Mineral Rights.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby assign, transfer, set
over, and deliver to Assignee (ii) all of Assignor's right, title, and interest
in and to the Mineral Rights and (ii) all rights corresponding thereto
throughout the world.

 

Assignor further agrees, without further consideration, to cause to be performed
such lawful acts and to be executed such further assignments and other lawful
documents as Assignee may reasonably request to effectuate fully this Assignment
and to permit Assignee to be duly recorded as the registered owner of the
Mineral Rights and of the rights hereby conveyed.

 

Assignee represents and warrants to Assignor as follows:

 

(1)             Assignee is a corporation duly organized, validly existing and
in good standing under the laws of the state of Nevada.

 

(2)            Assignee has full corporate power and authority to execute and
deliver this Assignment and to consummate the transactions contemplated hereby.
This Assignment has been duly and validly executed and delivered by Assignee
and, assuming due and valid authorization, execution and delivery hereof by
Assignor, is a valid and binding obligation of Assignee, enforceable against
Assignee in accordance with its terms. Neither the execution and delivery of
this Assignment nor the consummation by Assignee of any of the transactions
contemplated hereby will conflict with, or require any consent under, any
contract to which Assignee is a party or any judgment, order or decree of any
court or other governmental entity to which Assignee or its any of its assets is
subject or bound.

 

 

 

 

(3)            Assignee has full corporate power and authority to carry on its
business as it is now being conducted and to own the properties and assets it
now owns, including the Mineral Rights. Assignee is duly qualified or licensed
to do business as a foreign corporation in good standing in every jurisdiction
in which such qualification is required. Assignee has heretofore delivered to
Assignor complete and correct copies of Assignee’s Articles of Organization as
presently in effect.

 

Assignor hereby makes the following representations and warranties to the
Assignee: (i) Assignor has the full, absolute and entire power and legal right
to execute, deliver and perform this Assignment and (ii) the Mineral Rights are
owned of record and beneficially by Assignor, to its best knowledge free and
clear of any contract, commitment, demand, lien, charge, security interest or
encumbrance whatsoever. Assignor hereby agrees to defend, indemnify, defend and
hold harmless Assignee from and against and in respect of: (i) any and all
losses or Damages resulting from, relating or incident to, or arising out of, or
otherwise in connection with any third party claim, suit, action or proceeding
asserting (i) any misrepresentation or breach of representation, warranty or
acknowledgment made or contained in this Agreement; and (ii) any and all
actions, suits, proceedings, claims, demands, judgments, costs and expenses
(including reasonable legal fees and expenses) incident to the foregoing,
whether between the parties or between Assignee and any third party or
otherwise. Assignee (the “Indemnified Party”) shall promptly notify Assignor
(the “Indemnifying Party”) in writing of any claim for indemnification,
provided, that failure to give such notice shall not relieve the Indemnifying
Party of any liability hereunder (except to the extent the Indemnifying Party
has suffered actual material prejudice by such failure). The Indemnifying Party
shall tender sole defense and control of such claim to the Indemnified Party.
The Indemnifying Party shall at its expense, if requested by the Indemnified
Party, give reasonable assistance to the Indemnified Party in defense of any
claim. As used herein, “Damages” means all losses, awards, causes of action,
claims, obligations, demands, assessments, fines and penalties (civil or
criminal), liabilities, expenses and costs (including litigation costs and
reasonable attorneys’ fees), bodily or other personal injuries, damage to
tangible Mineral Rights, and any other damages, of any kind or nature actually
suffered by an entity.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be executed by
the signature of its duly authorized officer as of the date above first written.

 

  ASSIGNOR:         BRAZIL MINING, INC.         By:   /s/ Marc Fogassa   Marc
Fogassa, Chief Executive Officer         ASSIGNEE:       FLUX TECHNOLOGIES,
CORP.         By:   /s/ Marc Fogassa   Marc Fogassa, Chief Executive Officer

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF MINERAL RIGHTS

 

Brazilian Department for Mineral Production (“DNPM”) Exploration Permit number
11638 published in the Federal Official Gazette of October 14th, 2009, and
pertaining to DNPM Process number 880.239/2009.

 

The primary mineral indicated in the DNPM Process number 880.239/2009 is gold.
These mineral rights are for an area of size 9,999.11 hectares, in the
municipality of Borba, state of Amazonas, in Brazil, in the shape of a square,
with the following geographical coordinates:

 

latitude -06°30'00''657 to -06°35'26''186

longitude -59°27'52''267 to -59°33'17''738

 

The unique identifier for this area in the DNPM database is
9DDF897B-8D3A-4F88-AAC4-42D9FCE0939A.

 

 

 

